                    Case 1:15-cr-00706-VSB Document 865 Filed 10/05/18 Page 1 of 1




                                                              601 Lexington Avenue
                                                               New York, NY 10022
          George N. Bauer
       To Call Writer Directly:                                  (212) 446-4800                                       Facsimile:
          (212) 446-4777                                                                                           (212) 446-4900
     George.bauer@kirkland.com                                 www.kirkland.com




                                                              October 5, 2018

           By ECF

           Honorable Vernon S. Broderick
           United States District Judge
           United States Courthouse
           40 Foley Square
           New York, NY 10007


                              Re: United States v. Ng Lap Seng, S5 15 Cr. 706 (VSB)

          Dear Judge Broderick:

                 We write on behalf of Defendant Ng Lap Seng to seek the release of his Macau and
          Portugal passports (the “Passports”). Mr. Ng self-surrendered to FCI Allenwood on July 18, 2018.
          We understand that the Passports remain in the possession of Pretrial Services.

                 We respectfully request the Court’s approval for Pretrial Services to release the Passports
          to Mr. Ng’s attorney, Xue Huang, who will hold them on Mr. Ng’s behalf, pending further
          authorization to release them to others. The government consents to this request.

                                                                              Respectfully Submitted,

                                                                              KIRKLAND & ELLIS LLP

                                                                   By:        /s George N. Bauer
                                                                              George N. Bauer
                                                                              Kirkland & Ellis LLP
                                                                              601 Lexington Avenue
                                                                              New York, NY 10022

           cc:        Counsel of Record (by ECF)




Beijing    Boston   Chicago    Hong Kong   Houston   London     Los Angeles   Munich   Palo Alto   San Francisco   Shanghai   Washington, D.C.
